Exhibit Page 1 of 25 EXECUTION COPY STOCK PURCHASE AGREEMENT This STOCK PURCHASE AGREEMENT (this “Agreement”) is made as of September 12, 2008, by and among HARBINGER CAPITAL PARTNERS MASTER FUND I, LTD., an exempted company organized under the laws of the Cayman Islands (“Harbinger Master”), HARBINGER CAPITAL PARTNERS SPECIAL SITUATIONS FUND, L.P., a Delaware limited partnership (“Harbinger Special” and, together with Harbinger Master, “Harbinger”), and MOTIENT VENTURES HOLDING INC., a Delaware corporation (the “Stockholder”).Each of Harbinger Master, Harbinger Special and the Stockholder is hereinafter referred to as a “Party” and collectively as the “Parties.” WHEREAS, the Stockholder currently owns 29,926,074 shares (the “Shares”) of non-voting common stock, par value $0.01 per share (the “Non-Voting Common Stock”), of SkyTerra Communications, Inc., a Delaware corporation (the “Company”).Except for the Shares, neither the Stockholder nor any of its Affiliates (as hereinafter defined) owns any Equity Security (as hereinafter defined) of the Company or any Subsidiary (as hereinafter defined) of the Company. WHEREAS, the Stockholder wishes to sell the Purchased Shares (as hereinafter defined) to Harbinger and Harbinger wishes to purchase the Purchased Shares from the Stockholder on the terms and conditions set forth in this Agreement. WHEREAS, the Stockholder wishes to sell the Other Shares (as hereinafter defined) to
